Title: To James Madison from John Stark, 13 July 1811 (Abstract)
From: Stark, John
To: Madison, James


13 July 1811, Derryfield. Introduces the bearer, Benjamin Franklin Stickney, whom he mentioned last fall. “He is about five feet nine inches high; has blue eyes, light brown hair, and is a little marked with the small pox.” As Stickney has tendered his services to the public, he does not think it proper to engage in any business that may prevent his immediate attention to any directions JM may give him. “From an opinion that he cannot imploy his leisure of suspence better than in travelling—he is about to undertake a tour into the Southern States, and will call on you in his way at Washington.”
